MEMORANDUM **
*662J. Inocente Alonzo-Cruz and Tomasa Pena de Alonzo, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order summarily affirming an Immigration Judge’s (“IJ”) decision denying their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
Petitioners’ contention that they met the “good moral character” and continuous physical presence requirements for cancellation of removal is unavailing because the Id’s decision was based solely on a finding that they had not demonstrated the requisite degree of hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 889 (9th Cir.2003) (listing statutory requirements for relief). We lack jurisdiction to review that discretionary determination. See id. at 891-92.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.